DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recited viscosity of a fuel does not reasonably provide enablement for “operational viscosity” of any and all engines.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims recite a ratio including a ratio in relation to “operating viscosity”  Operating viscosity is a requirement of an engine and not a property of a fuel composition per se.  The breadth of the claims relating to operating viscosity value is exceedingly broad and includes a range of viscosity (instant specification at [0025]) and is a value not set forth with specificity as to engine type or operating conditions- in other words:  any engine, any operating conditions, ranges which may be broad as defined by a manufacturer and which may be subject to change with changes to the design, materials etc. of the engine. The applicant in the instant specification indicates that the operating viscosity will be set according to an engine and a manufacturers recommendations.  This viscosity will depend on the engine, the point of fuel injection, the operating conditions, temperature, etc.  which are variables not fully disclosed in the instant specification (i.e. any engine, any conditions, etc.) nor is the adjustment steps, processes and procedures requisite for each engine operating viscosity set forth to adjust the fuel.  No specific engines are identified no manufacturer specifications are set forth for a range of this parameter of the engine.  The operating viscosity is not a uniform value and may differ from engine to engine etc.


    PNG
    media_image1.png
    955
    1021
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    965
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    888
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    651
    903
    media_image4.png
    Greyscale

The operating viscosity is not the same as the kinematic viscosity of the fuel composition but is dependent entirely on the engine, point of injection, and operating conditions.  The examiner maintains that as disclosed in the instant specification operating viscosity is a function of the engine and the conditions under which it operation.  For informational purposes see also:  Schroeder (US 2013/0226438) [0012] not a fixed property of the fuel composition but a parameter controlled by the engine and its operating conditions Bartlett et al (US 5,085,198) (C1 L22-37 C2 L25-44) Hartford et al  (US 4,252,097)(C5 L10-17) Link, et al (US 3,556,160)(C4 L10-30)
The nature of the invention, state of the prior art which does not recognize operating conditions as a fuel compositional property but a value set for an engine to operate, the recognition that the fuel handing system may possess variations in filter and point of injection affecting the claimed parameter for the ratio, the level of ordinary skill and predictability in the art render the value used to compute the claimed ratio as it relates to “operating viscosity”  not sufficiently enabled by the instant specification given the guidance and examples provided therein.  Undue experimentation would be required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are alternatively rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Par. 5 above is incorporated herein.  The claims recite a ratio having a component of “operating viscosity”   Operating viscosity is a variable which is dependent on an engine and a manufactures guidelines for operating said engine as well as the conditions therein and not a property of a fuel.   As such it is unclear how this component of the ratio applies to a fuel composition.

    PNG
    media_image1.png
    955
    1021
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites the limitation "operating viscosity of about 12 cSt”.  This claim depends form claim 23 which has an operating viscosity of about 2 cSt.  Claim 23 does not recite a range but a specific viscosity. As such the claimed viscosity of 12cSt does not further limit the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited in the IDS filed 7/1/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771